LEMMON, Justice,
dissenting.
Evidence of physical abuse of co-defendant in the same case by the same officer is relevant to the issue of whether defendant’s confession was coerced and is probative on the probability of use of coercion by that officer. The evidence may also be used to attack the officer’s credibility after he denies use of coercion in obtaining confessions.
The trial court erred in refusing to hear the witnesses offered by defendant to show his co-defendant’s confession was coerced. I would remand the case for retrial of the motion to suppress. See State v. Simmons, 328 So.2d 149 (La.1976).